894 N.E.2d 975 (2008)
In the Matter of Fara P. EVANS, Respondent.
No. 98S00-0401-DI-38.
Supreme Court of Indiana.
March 12, 2008.

ORDER GRANTING EXTENSION OF TIME
Respondent files a "Motion For Extension Of Time With Affidavit," seeking an extension of time to file a Petition for Review. Under Admission and Discipline Rule 23(15), Respondent's deadline to file a petition for review is March 17, 2008. Respondent asks for an extension of this deadline to and including April 15, 2008.
Being duly advised, the Court GRANTS an extension of time to and including April 16, 2008, to file a Petition for Review.
Respondent also requests the Court to aid her in obtaining a transcript of the *976 hearing before the hearing officer without paying the cost for its preparation. The Disciplinary Commission's response to her motion states a transcript of the hearing has already been prepared and a copy will be sent to Respondent without delay. The Court therefore concludes Respondent's request regarding the transcript is moot.
The Court directs the Clerk to forward a copy of this Order to Respondent and to the Indiana Supreme Court Disciplinary Commission.